Per Curiam: This was a suit brought by plaintiff in error, against Gardner T. Barker, since deceased, to recover an assessment made on a subscription by Barker to the capital stock of the appellant company. While the cause was pending in this court on appeal from a judgment of the Appellate Court affirming the judgment of the court below in favor of the defendant, the final decision was rendered by this court in the case of Farwell v. Great Western Telegraph Co. 161 Ill. 522, which decision disposed also of all questions involved in this case. The judgment of the Appellate Court will therefore, in view of the decision of the Farwell case, be affirmed. Judgment affirmed.